Citation Nr: 1221590	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left orchiectomy and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case has since been transferred to the RO in Montgomery, Alabama.

The Board notes that the Veteran also perfected his appeal as to the issue of entitlement to service connection for posttraumatic stress disorder; however, such was granted in the RO's August 2011 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2011, the Veteran and his cousin testified at a hearing before a Decision Review Officer (DRO).  A transcript of the proceeding has been associated with the claims file.  

The Board observes that additional VA treatment records were associated with the claims file subsequent to the issucance of the June 2011 supplemental statement of the case.  No waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of such evidence; however, a review of the record reveals that they do not pertain to the issue regarding the Veteran's left orchiectomy.  Additionally, while they do address his back disorder, as such claim is being reopend and remanded, the AOJ will have an opportunity to review all the newly received documents.

The issue of entitlement to pension benefits has been raised by the record, to include in the Veteran's August 2009 and August 2010 letters, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The merits of the issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in May 2004, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disorder had not been received.

2.  Evidence added to the record since the final May 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  In an unappealed decision issued in May 2004, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left orchiectomy had not been received.

4.  Evidence added to the record since the final May 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left orchiectomy.

5.  The Veteran's left orchiectomy is the result of his willful misconduct and, as such, is not subject to service connection.



CONCLUSIONS OF LAW

1.  The May 2004 rating decision that determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The May 2004 rating decision that determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left orchiectomy had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left orchiectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  A left orchiectomy resulted from the Veteran's willful misconduct and, as such, service connection is not warranted.  38 U.S.C.A. §§ 105, 501, 1101, 1110, 1112, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a back disorder and a left orchiectomy are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding those issues.  Consideration of the merits of the issue of entitlement to service connection for a back disorder is deferred pending additional development consistent with the VCAA.

With respect to the reopened claim of entitlement to service connection for a left orchiectomy, the Board notes that the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated September 2006 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that he indicated in an October 2009 letter that VA should obtain his VA treatment records from the VA medical clinic in Dothan, Alabama, and from VA Medical Centers in Montgomery and Birmingham.  The Veteran additionally requested in his December 2006 notice of disagreement that VA obtain his treatment records from a VA treatment facility in Tuskegee, and from Maxwell Air Force Base (AFB).  The Veteran's records from each of those facilities have been obtained and associated with the claims file.  Moreover, although Maxwell AFB replied in October 2007 that it did not maintain any of the Veteran's records, an October 1972 treatment record from Maxwell AFB had already been obtained and associated with the claims file.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Board finds that a VA examination and etiological opinion as to whether the Veteran's left orchiectomy was caused or aggravated in service is not warranted because the competent and credible evidence of record does not establish that the Veteran suffered an event, injury or disease in service unrelated to his own misconduct; or indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service unrelated to that misconduct.  38 C.F.R. § 3.159(c)(4).  Rather, while the Veteran did suffer an injury to the left testicle, resulting in an orchiectomy, such is the result of his own willful misconduct.  Therefore, a VA examination is not necessary to decide the issue on appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

New and Material Evidence: Back Disorder

In a February 2011 DRO hearing and other documents of record, the Veteran contends that his current back disorder had its onset in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for a back disorder was originally denied in a July 1975 rating decision in which the RO found that the Veteran's separation examination was negative as to any disability of the spine, and that he was treated at a VA hospital for back pain following a motor vehicle accident which occurred in 1975 after his separation from active service.  Since the July 1975 rating decision, the Veteran attempted to reopen his claim on several occasions, but such applications were denied in September 1985, and, most recently, May 2004.

In this regard, in the May 2004 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back condition had not been received.  At the time of such decision, the RO considered the Veteran's service treatment and personnel records from February 1970 to July 1974.  The RO specifically noted that it had not considered the Veteran's current VA medical center (MC) treatment records because such records were verified as absent.  In a prior final decision on this issue dated September 1985, the RO had considered VA treatment records dated December 1984 through May 1985.  The Board notes that the VA treatment records dated December 1984 through May 1985 appear in the claims file prior to the May 2004 rating decision, and that there is no evidence of VA treatment records for a back disorder after May 1985 until December 2006.  This is consistent with the RO's May 2004 finding that no current VAMC treatment records were available regarding the Veteran's back disorder.

In the May 2004 rating decision, the RO found that no new and material evidence to substantiate the claim had been submitted, and consequently there was no evidence that raised a reasonable possibility of substantiating the claim.  The RO also noted that the claim had originally been denied because the Veteran's back condition was due to willful misconduct.  Therefore, the RO declined to reopen the Veteran's claim for service connection for a back disorder.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In May 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back disorder was received until July 2006, when VA received his application to reopen such claim.  Therefore, the May 2004 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the May 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in July 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2004 rating decision, additional evidence consisting of VA treatment records, testimony offered at the February 2011 DRO hearing, and the Veteran's statements has been received.  The newly received records include multiple complaints of back pain to VA clinicians; a December 2006 VA clinician's finding of a history of back pain from a motor vehicle accident (MVA) with possible disc disease (expressed as "disc dz?"); and the Veteran's April 2008 statement to a VA psychiatrist that he had injured his back in an MVA while in the National Guard in 1973 (notwithstanding the fact that VA treatment records show that the MVA occurred in February 1975, he was on active duty throughout 1973, and there is no record of National Guard duty).  The newly received records also include the Veteran's allegations at his February 2011 DRO hearing that he injured his back in service as a result of prolonged carrying of his rucksack, radio, and battery, and that he has had continuous back problems since separation from service.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran may have disc disease.  Additionally, the Veteran has offered competent testimony that he has had back problems ever since his active duty service.  Although the Board notes that certain of the Veteran's allegations are internally inconsistent and also incompatible with his service and VA treatment records, they must nevertheless be presumed credible for the purposes of evaluating his application to reopen his claim.  Fortuck, supra; Justus, supra.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.

New and Material Evidence:  Left Orchiectomy

In his representative's March 2012 statement and other documents of record, the Veteran contends that his left orchiectomy resulted from service and was not the result of misconduct.

In seeking VA disability compensation, a service member generally seeks to establish that a current disability results from a disease or injury that incurred in or was aggravated by service.  However, only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  See 38 C.F.R. § 3.301(a) (2011); see also 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.1(m) (West 2002).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2011).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3) (2011).

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011).

38 U.S.C.A. § 105(a) (West 2002) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The Veteran's claim for service connection for a left orchiectomy was originally denied in a July 1975 rating decision in which the RO found that the Veteran's left orchiectomy was the result of willful misconduct.  The Veteran again attempted to reopen his claim in May 2004.

In this regard, in the May 2004 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left orchiectomy had not been received.  At the time of such decision, the RO considered the Veteran's service treatment and personnel records from February 1970 to July 1974.  The RO specifically noted that it had not considered the Veteran's current VAMC treatment records because such records were verified as absent.  The Board notes that, after the July 1975 rating decision, no records of VA treatment status-post a left orchiectomy as of May 2004 are of record; rather, existing records merely note the Veteran's established history of a left orchiectomy.

In the May 2004 rating decision, the RO found that no new and material evidence to substantiate the claim had been submitted, and consequently there was no evidence that raised a reasonable possibility of substantiating the claim.  The RO also noted that the claim had originally been denied because the Veteran's left orchiectomy was due to willful misconduct.  Therefore, the RO declined to reopen the Veteran's claim for service connection for a left orchiectomy.

In May 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a left orchiectomy was received until July 2006, when VA received his application to reopen such claim.  Therefore, the May 2004 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left orchiectomy was received prior to the expiration of the appeal period stemming from the May 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a left orchiectomy in July 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

As defined in the preceding section, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade, supra.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  See Fortuck,, supra; Justus, supra.   

Since the May 2004 rating decision, additional evidence consisting of VA treatment records and the Veteran's statements has been received.  The newly received records include a December 2006 VA treatment record in which the Veteran reported that he had lost his left testicle due to trauma at age 21.  The newly received records also include his representative's March 2012 assertion that his left orchiectomy resulted from service and was not the result of misconduct.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's left orchiectomy may not have been the result of misconduct.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a left orchiectomy.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a left orchiectomy is reopened.

Service Connection for a Left Orchiectomy

Reopening the Veteran's claim for service connection for a left orchiectomy does not end the inquiry; rather, consideration of the claim on the merits is now required. As the AOJ has already considered the issue of entitlement to service connection on a de novo basis in the December 2006 rating decision, and because the Veteran has had opportunity to address the merits of this claim in written statements, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As described above, the Veteran contends that his left orchiectomy resulted from service and was not the result of misconduct.

An Offense Report produced by the Police Department of the City of Dothan, dated October 14, 1972, includes a finding that the Veteran was a suspect and/or person arrested for the offense of Assault to Murder.  According to the Report, the Veteran and a young lady were having an argument at a sandwich shop, and a witness had a few words with the Veteran.  At that time, the Veteran pulled a pistol and shot the witness twice-once in the left shoulder and once in the left leg.  The pistol used in the shooting was subsequently turned over to the police.  Five witnesses to the incident, in addition to the victim, were listed by the officers in the Report.

The Veteran's service treatment records include extensive documentation relating to his left orchiectomy.  In a Department of Defense (DD) Form 640 dated October 15, 1972, a nurse noted that the Veteran was admitted to the emergency room with low abdominal and groin pain after being involved in a fight the previous night, in which he was kicked.  The nurse found probable partial distal urethral disruption.

In a service treatment record (Standard Form 600) also dated October 15, 1972, a clinician noted that the Veteran reported that he had been kicked in the scrotum early that morning while in a fight, and had been unable to urinate since.  The clinician found that the Veteran was uncooperative, had alcohol on his breath and was moderately intoxicated.  The clinician diagnosed a probable partial distal urethral disruption and scrotal hematoma, and ruled out a testicle laceration.  The clinician recommended a transfer to Maxwell AFB for treatment.

In a service treatment record (Standard Form 516), a surgeon at Maxwell AFB noted that he discovered a ruptured necrotic left testicle, and performed a left orchiectomy on October 16, 1972.  A tissue examination and pathology report dated October 18, 1972 included a diagnosis of hemorrhagic necrosis of testis, clinically traumatic rupture.  The clinician noted that the left testicle culture had been obtained on October 16, 1972; the history provided was that the Veteran had been kicked in the scrotum in the process of losing a street fight.  A narrative summary of the Veteran's injury and treatment was provided at his discharge from the hospital on October 28, 1972; the final diagnosis was traumatic rupture of the left testicle.  A clinical record also dated October 28, 1972 includes a finding that the details of the fight in which the Veteran was involved were unknown.

Later service treatment records include the Veteran's conflicting statements regarding the incident.  In April 1973, the Veteran reported that he was worried about his right testicle, in which he was experiencing pain.  The clinician noted that the left testicle was absent, and the Veteran reported that he lost his left testicle when he was kicked by a horse.

Similarly, in August 1973, the Veteran complained of scrotal pain but stated that his left testicle had not been removed.  The clinician noted the Veteran's October 1972 surgery, but also found a mass in the left scrotal area which appeared as if it could be a retracted testicle; the clinician sent the Veteran for further evaluation.  On further evaluation, another clinician found that the Veteran had two discrete left urethral nodes.

After service, a private clinician noted in January 1987 that the Veteran's left testicle was absent.  Likewise, as noted above, the Veteran told a VA clinician in December 2006 that his left testicle had been removed following trauma at age 21.

Throughout the history of his claims for service connection for a left orchiectomy, the Veteran has provided conflicting statements regarding the circumstances surrounding his injury.  In a July 1975 statement, the Veteran asserted that while he was at the sandwich shop getting ready to eat, two people grabbed him from behind and two others grabbed him from in front, and inflicted numerous injuries including to his left testicle.

In an April 1978 statement, the Veteran alleged that he was attacked by his wife's lover, who was trying to kill him.  The Veteran asserted that he acted in self-defense.  The Veteran argued that this allegation demonstrates that his injury was not the result of his own misconduct.

The Board notes that also of record is an April 1985 statement from the Houston County, Alabama, Circuit Clerk, certifying that a search of the criminal records did not reveal any record of any charges brought against the Veteran from 1970 to 1973, and specifically that there were no charges filed concerning the incident on October 14, 1972.

The Veteran is competent to report that he sustained trauma to his left testicle from a horse, four people, and/or his wife's lover.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the credible evidence of record indicates that the Veteran sustained the traumatic injury which resulted in his left orchiectomy during an altercation at a sandwich shop on October 14, 1972 in which he was the aggressor, and during which he twice shot his victim.  The Board bases this finding on the contents of the Offense Report produced by the Police Department of the City of Dothan, which the Board finds credible for three reasons: it was recorded by officers whose interest was in creating a factual and truthful record, it was corroborated by five witnesses, and it was written on the night of the attack.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  By contrast, the Board finds that the Veteran's statements are not credible, based on his inconsistencies and internal contradictions regarding the three separate alleged sources of his left testicle trauma-namely, a horse, four men, and his wife's lover.

The Board is cognizant that the Police Report does not include any record of left testicle trauma to the Veteran during the incident at the sandwich shop on the night of October 14, 1972.  However, the Board finds that the left testicle trauma occurred during that incident based on two related pieces of evidence.  First, the military nurse specifically recorded in the October 15, 1972 DD 640 that the Veteran's scrotal injury occurred when he was kicked in a fight the previous night, i.e., the night of the incident at the sandwich shop, as recorded in the Police Report.  Second, in his July 1975 statement, the Veteran named the place at which his left testicle was injured, and it was the same sandwich shop that was named in the Police Report.  Based on the Veteran's own statements and the contemporaneous service treatment record, the Board finds that his left testicle trauma occurred during the incident at the sandwich shop on the night of October 14, 1972.

Based on the factual record above, the Board concludes that the Veteran's left testicle trauma which resulted in his left orchiectomy was the result of his own willful misconduct.  Pulling out a pistol and twice shooting a victim in response to an argument constitutes deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Moreover, as discussed above, the altercation at the sandwich shop on the night of October 14, 1972 which resulted from the Veteran's willful misconduct is the proximate cause of his injury.  38 C.F.R. § 3.1(n)(3).  Furthermore, even if the Veteran's intoxication-as documented by an in-service clinician in Standard Form 600 on the morning of October 15, 1972-contributed or led to his disability, that would not obviate the finding of willful misconduct.  38 C.F.R. § 3.301(c)(2).  In this regard, the Board concurs with the Montgomery RO's July 1975 Administrative Decision, in which it found that the Veteran's actions during the incurrence of his left testicle injury were not in the line-of-duty, and were due to his own willful misconduct.

The Board acknowledges the Veteran's representative's March 2012 argument that his actions do not constitute misconduct because he was never charged with wrongdoing related to the incident by either civilian or military authorities, and no contemporaneous Line of Duty investigation was performed.  However, the Board finds these arguments unavailing.

With respect to the absence of civilian prosecution, the Board notes that this depends on multiple factors including the availability and cooperation of witnesses, the admissibility of evidence, and the presence of resources.  Mere speculation that the decision not to prosecute was based on the absence of misconduct by the Veteran is unwarranted in this case both because of the credibility of the Police Report and service treatment records, as well as the inconsistent and contradictory statements from the Veteran.  Although the Board accepts as true the April 1985 statement from the Houston County, Alabama, Circuit Clerk, it does not therefore follow that the Veteran did not engage in misconduct.

With respect to the absence of military prosecution or reprimand, the Board again finds that mere speculation that the decision not to prosecute or reprimand the Veteran was based on the absence of misconduct is unwarranted both because of the credibility of the Police Report and service treatment records, as well as inconsistent and contradictory statements from the Veteran.  Moreover, as noted in the clinical record dated October 28, 1972, the Veteran's in-service clinician specifically found that the details of the fight in which the Veteran was involved were unknown.  Furthermore, in April 1973, the Veteran attributed his left testicle trauma to a kick from a horse.  The record therefore shows that the military's medical knowledge regarding the incident was based on omissions and falsehoods perpetrated by the Veteran.  As such, the decision not to prosecute or reprimand the Veteran cannot warrant a finding that his actions were free of misconduct.  In summary, the Board finds that the evidence discussed above which demonstrates willful misconduct-including the Police Report and service treatment records-outweighs the probative value of any inferences which might be drawn from the absence of civilian and military prosecution or reprimand.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left orchiectomy, because it was the result of misconduct.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a left orchiectomy is granted.

Service connection for a left orchiectomy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a back disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

On remand, the AOJ should obtain a list of the Veteran's dates of service in the National Guard, if any, and any treatment records associated with such service.  The Veteran alleged in an April 2008 VA treatment record that he sustained a back injury due to a motor vehicle injury while serving in the National Guard in 1973.  Although the Veteran's March 1975 and April 1975 VA treatment records reflect that his back injury from a motor vehicle accident occurred in February 1975-after his July 1974 separation from active service-no dates of service for National Guard duty are of record.

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed back disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Dothan, Birmingham, and Montgomery, Alabama, VA medical facilities dated from September 2009 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous examination in order to adjudicate his claim.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records include a September 1971 Report of Medical History in which the Veteran indicated that he had recurrent back pain, and specified that he has low mid-back pain when he wears a heavy pack.  Additionally, in April 1974, a clinician provided a diagnosis of musculospastic back, which the Veteran stated occurred after moving machinery.  The Veteran also complained of back pain in May 1974.  He again reported a history of recurrent back pain in his June 1974 Report of Medical History.

The Veteran also told a VA clinician in April 1975 that he had a back injury which was treated at Maxwell AFB in 1972; however, the clinician noted that those treatment records pertained to his left orchiectomy, and did not include treatment for a back disorder.  In December 2006, a VA clinician noted that the Veteran had a history of back pain from a motor vehicle accident, and possible disc disease.

In light of the foregoing, the Veteran should be scheduled for an examination of his back.  McLendon, supra.  The examiner should opine on whether the Veteran has a back disorder and, if so, whether is at least as likely as not related to his military service, to include any service in the National Guard.

As noted in the Introduction, the Board also observes that additional evidence relevant to the Veteran's claim for service connection for a back disorder has been associated with the claims file subsequent to the issuance of the June 2011 supplemental statement of the case and the Veteran has not waived AOJ consideration.  Therefore, on remand, the AOJ must review all the evidence of record, to include such newly received documents, in the readjudication of the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a list of the Veteran's dates of service in the National Guard, if any, to include his dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and any treatment records associated with such service.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Dothan, Birmingham, and Montgomery, Alabama, VA medical facilities dated from September 2009 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should provide a diagnosis for all back disorders found to be present.

If a back disorder is found, or if the examiner finds a valid diagnosis of a back disorder during the pendency of the claim (i.e., from July 2006 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service.  The examiner should specifically consider the Veteran's in-service report of a back disorder due to wearing a heavy pack (see September 1971 Report of Medical History); his April 1974 diagnosis of musculospastic back, which the Veteran stated occurred after moving machinery; and his May 1974 and June 1974 reports of back pain.

Additionally, if the agency of original jurisdiction (AOJ) determines that the Veteran was engaged in ACDUTRA or INACDUTRA with the National Guard at the time of his April 1975 motor vehicle accident, the examiner should opine as to whether any current back disorder is at least as likely as not related to that April 1975 accident.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2011 supplemental statement of the case.  If his claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


